Citation Nr: 1325833	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-18 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a bilateral ankle injury.



ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from July 14, to December 16, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case discloses that, at the time of the filing of his Substantive Appeal in July 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, pertinent evidence of record is to the effect that the Veteran failed to report for that hearing scheduled for February 9, 2012.

Significantly, in correspondence received around or about April 2012, the Veteran indicated that he had only recently been given the January 2012 correspondence from the RO scheduling him for his February 2012 hearing.  Apparently, prior to that time, the correspondence in question had been in the possession of an ex-girlfriend.

The Board observes that, based on evidence contained in the file, the Veteran has in the past and continues to be homeless, and, accordingly, may not have received the January 2012 correspondence scheduling him for his February 2012 videoconference hearing.  Under the circumstances, the Board is of the opinion that the Veteran should be given an additional opportunity to present testimony before the Board prior to a final adjudication of his claims for service connection.  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

		The AMC/RO should take appropriate action to 
		schedule the Veteran for a videoconference hearing 
		before a Veterans Law Judge.  A copy of the letter scheduling
		the Veteran for that hearing should be included in the
      claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


